



COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN
OUTSIDE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
Colfax Corporation, a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the Optionee named below. The terms and conditions of the option are set forth
in this cover sheet to the Outside Director Non-Qualified Stock Option
Agreement, in the attached Non-Qualified Stock Option Agreement (together with
the cover sheet, the “Agreement”), and in the Company’s 2016 Omnibus Incentive
Plan (the “Plan”).
Grant Date:
Name of Optionee:
Number of Shares Covered by Option:
Option Price per Share: $


By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described in the Agreement and in the Plan, a
copy of which is also attached. You acknowledge that you have carefully reviewed
the Plan, and agree that the Plan will control in the event any provision of
this Agreement should appear to be inconsistent.
Attachment
This is not a stock certificate or a negotiable instrument.





--------------------------------------------------------------------------------





COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN
OUTSIDE DIRECTOR NON-QUALIFIED STOCK OPTION AGREEMENT
Non-Qualified Stock Option
This option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly.
Vesting
This option is fully vested as to 100% of the total number of shares covered by
the option on the Grant Date, as shown on the cover sheet.
Term
Your option will expire at the close of business at Company headquarters on the
day before the seventh (7th) anniversary of the Grant Date, as shown on the
cover sheet (the “Expiration Date”). Your option will remain exercisable until
the Expiration Date, and thereafter shall be null and void and no longer
exercisable.
Notice of Exercise
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” in the manner determined by the Company. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company. Currently, notice may be given by logging on to your
brokerage account at https://www.benefits.ml.com/login/ using your user
identification and password.
If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment
When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
Cash, your personal check, a cashier’s check, a money order, or another cash
equivalent acceptable to the Company.
Shares of Stock which have already been owned by you, including but not limited
to Shares which would otherwise be delivered on settlement of the option subject
to this Agreement, and which are surrendered to the Company. The value of the
shares, determined as of the effective date of the option exercise, will be
applied to the option price.
By delivery (on a form prescribed by the Company) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate option price and any withholding taxes (if approved in advance by the
Committee).
Instructions can be found within your brokerage account.
Withholding Taxes
You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local, or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.






--------------------------------------------------------------------------------





Transfer of Option
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.
In connection with any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option purporting to arise
under such an agreement.
Retention Rights
Neither your option nor this Agreement gives you the right to be retained by the
Company (or any Affiliates) in any capacity. The Company (and any Affiliates)
reserves the right to terminate your Service at any time and for any reason.
Shareholder Rights
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend, or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation, or reorganization in the event the Company is
subject to such corporate activity.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
The Plan
The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
Unless otherwise specified in an agreement between the Company and you, this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this option. Any prior agreements, commitments, or
negotiations concerning this option are superseded.
Data Privacy
In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.
By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.






--------------------------------------------------------------------------------





Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact the Corporate Secretary to request paper copies
of these documents.
 
 



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.







